Citation Nr: 0017175	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  96-31 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel





REMAND

The veteran served on active duty from August 1960 to March 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran originally requested that he be afforded a Travel 
Board hearing at the time he submitted his substantive appeal 
in August 1996.  The veteran was scheduled for a hearing in 
June 2000 and notified of the date in May 2000.  The veteran 
failed to report for his scheduled hearing.  However, in 
reviewing the address on the "notification of hearing" 
letter, it appear to be different from the address noted on 
the January 1999 VA audiometric examination report.  It is 
unclear where the RO obtained the address used to inform the 
veteran of his Travel Board hearing.  In any event, the 
notification letter was returned to the RO by the United 
States Postal Service as "not deliverable as addressed".  
It is not clear whether the veteran ever received 
notification of the Travel Board hearing. 

The veteran is currently service connection for a bilateral 
hearing loss.  He has a noncompensable rating for his 
disability.  The veteran submitted a claim for an increased 
rating in April 1996.

In support of his claim for an increased rating the veteran 
submitted the results of an audiogram from Southwest Oklahoma 
Ear, Nose and Throat Specialists, dated in August 1996.  The 
Southwest Oklahoma audiogram did not contain an 
interpretation of the correlation between frequencies tested 
and level of hearing loss in decibels at each respective 
frequency.  Neither the RO or the Board is competent to 
interpret the results of the audiogram.  Accordingly, it must 
be referred to the appropriate medical personnel so that a 
proper interpretation may be obtained and the evidence 
evaluated.  

The Board notes that during the pendency of the veteran's 
appeal, the VA revised the criteria for evaluating Diseases 
of the Ear and Other Sense Organs, effective June 10, 1999.  
64 Fed. Reg. 25202-210 (1999).  The RO has not yet had an 
opportunity to evaluate the veteran's disability under the 
amended regulations.  Accordingly, on remand, the veteran's 
claim for an increased rating must be adjudicated under both 
the prior and amended regulations.  Karnas v. Derwinski, 1 
Vet. App. 308, 312- 313 (1991) (where the law or regulations 
change while a case is still pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary).

The Board also notes that the veteran also sought an 
increased rating for his service-connected eye disability at 
the time he submitted his claim in April 1996.  His claim was 
originally denied in June 1996.  The veteran then submitted 
his substantive appeal in regard to his hearing loss claim in 
August 1996.  He also stated that his eye disability was 
worse.  The Board construes the veteran's comments to 
constitute a notice of disagreement (NOD) with the June 1996 
rating decision in regard to the veteran's service-connected 
eye disability.

In light of the above, the RO has not yet provided the 
veteran with a statement of the case (SOC) addressing an 
increased rating for the appellant's eye disability.  
Accordingly, the issue of an increased rating for status post 
muscle surgery of the right eye disability remains on appeal 
based upon the veteran's original NOD from August 1996.  
Therefore, that issue is remanded to the RO for issuance of 
an SOC and such further development as may be necessary.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).  The RO should return this issue to the 
Board only if the veteran perfects his appeal in full 
accordance with the provisions of 38 U.S.C.A. § 7105.

Therefore, this case is REMANDED for the following action:

1.  The RO should, if possible, verify 
the veteran's current address.  If he is 
located, the veteran should then be 
contacted to see if he still desires a 
hearing before a Board member.  If he 
desires a hearing, he should be scheduled 
for the same.

2.  If the veteran's address is 
ascertained, he should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA and private health 
care providers who may possess additional 
records pertinent to his claim for a 
compensable rating for his service-
connected bilateral hearing loss.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified, which have not been 
previously secured.

3.  The August 1996 audiogram from 
Southwest Oklahoma Ear, Nose, and Throat 
Specialists must be referred to the 
appropriate medical personnel for an 
interpretation.  The interpretation 
should provide a description of the level 
of hearing loss in decibels for each 
tested frequency.  If any additional 
private audiograms are associated with 
the claims file as a result of actions 
taken in paragraph 1, they should also be 
submitted for appropriate interpretation.

4.  If located, the veteran should be 
afforded a VA audiology examination for 
the purpose of ascertaining the current 
status of his service-connected bilateral 
hearing loss.  All indicated studies, 
tests and evaluations deemed necessary 
should be performed.  The examination 
report must include a complete rationale 
for all opinions expressed.  The 
examination report should be typed.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
a compensable rating for the veteran's 
bilateral hearing loss, to include 
consideration of the amended regulations.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

5.  The RO should issue a statement of 
the case pertaining to the issue of 
entitlement to an increased rating for 
status post muscle surgery of the right 
eye.

If the veteran requests a hearing before a Board member, and 
only after that hearing is held, the case should be returned 
to the Board for further appellate review, if in order. By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted. No action is required of the veteran until 
he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


